Citation Nr: 0414349	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  99-12 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability rating greater than 30 
percent for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from November 1988 to August 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The claims folder was subsequently 
transferred to the RO in Nashville, Tennessee.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran has migraine headaches two to three times of 
week.  Most of the headaches are aborted with use of Imitrex, 
Fioricet, and sleep; he still has incapacitating headaches 
one or two times a month, despite use of medications. 


CONCLUSION OF LAW

The criteria for an initial 50 percent disability rating for 
migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.7, 4.21, 4.124a, Diagnostic Code 8100 (2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted during the 
course of this appeal.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (regulations promulgated to implement 
the statutory changes).  Among other things, the VCAA 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.    

Review of the claims folder reveals substantial compliance 
with the VCAA sufficient to proceed with the disposition of 
the appeal.  That is, the RO sent the veteran a letter in May 
2003 in order to explain the notice and assistance provisions 
of the VCAA.  The Board acknowledges that this letter was not 
provided prior to the initial determination and does not 
advise the veteran to submit to the RO any evidence in his 
possession relevant to the appeal.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  However, the Board does 
emphasize that this appeal stems from a September 1997 claim 
and January 1998 rating decision, both of which pre-date the 
enactment of the VCAA and the promulgation of the 
implementing regulations.  In addition, the letter does not 
explain which portion of evidence needed to substantiate the 
claim, if any, the veteran has the responsibility to provide, 
and which portion of the evidence, if any, VA is obligated to 
obtain or will attempt to obtain on the veteran's behalf.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  On this point, the 
Board notes that the veteran has provided or authorized the 
release of certain evidence, which, as discussed below, has 
been associated with the claims folder.  In March 2004, he 
indicated that he had no additional evidence to submit.  

In any event, given the completely favorable disposition of 
the appeal, set forth below, the Board finds no prejudice to 
the veteran in any defect in notice or failure to follow 
Pelegrini, such that proceeding to evaluate the merits of the 
appeal constitutes harmless error.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  See Stegall v. West, 11 Vet. 
App. 268 (1998) (where a veteran has not been harmed by an 
error in a Board determination, the error is not 
prejudicial); 38 C.F.R. § 20.1102 (an error or defect in a 
Board decision that does not affect the merits of the issue 
or substantive rights of the appellant will be considered 
harmless).

With respect to the duty to assist, the RO has obtained 
service medical records, post-service service department 
records, and relevant VA medical examinations.  When the RO 
was unable to obtain private medical evidence as authorized 
by the veteran, it issued a follow-up request and so notified 
the veteran, as provided by VA regulation.  See 38 C.F.R. § 
3.159(c)(1).  The veteran subsequently submitted this 
evidence to the RO.  He also provided additional medical and 
non-medical evidence.  The Board finds no indication from 
review of the claims folder, or assertion from the veteran, 
that additional relevant evidence remains outstanding.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. 
§ 5103A.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2003).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  If there is disagreement with the initial 
rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) (on a claim for an original or an increased rating, it 
is presumed that the veteran seeks the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy when less than the maximum 
available benefit is awarded).  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's migraine headache disability is currently 
evaluated as 30 percent disabling under Diagnostic Code 
(Code) 8100, migraine.  38 C.F.R. § 4.124a.  Under Code 8100, 
a 30 percent rating is assigned for migraine with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A maximum 
schedular rating of 50 percent is in order for migraine with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  

In this case, the Board finds that the evidence more nearly 
approximates the criteria for the maximum schedular rating of 
50 percent.  38 C.F.R. § 4.7.  That is, service medical 
records show that the veteran was placed on the Temporary 
Disability Retired List (TDRL) in August 1997 for frequent, 
severe headaches.  The report of the October 1997 VA 
examination report states that he reported migraines twice a 
month with use of Imitrex and DHE (dihydroergotamine 
mesylate).  Follow up Medical Board Report based on 
evaluation in May 1999 indicated that the veteran had two to 
three migraines per week.  Most of the time, he was able to 
treat the migraine early with a brief nap and DHE.  If he did 
not treat the headache early or intervention was not 
successful, he took Fioricet and slept longer.  The Report 
concluded that the headaches, which required frequent use of 
medication, made the veteran unsuitable for further active 
service.  Final Medical Board Evaluation in December 2000 
found that the disability had stabilized but remained 
significant.  The veteran continued to have migraines two to 
three times a week, although most of the headaches were 
aborted by Imitrex tablet.  He occasionally required Imitrex 
injection or Fioricet.  The Report indicated that the veteran 
had incapacitating headaches at least once a month.  
Otherwise, he took medications to abort headaches two or 
three times a week, during which time he was unable to work 
safely.  The veteran received a final discharge from service.  

The report of the March 2003 VA examination reflected 
unchanged reports of headache severity and frequency.  
Untreated headaches would incapacitate him for one to two 
days.  Prescription medication lists showed that the veteran 
obtained refills for Imitrex tablets, generally prescribed in 
18 tablet increments, once a month since July 2000.  He was 
also prescribed Imitrex injections on a fairly regular basis.  
The Board finds that this evidence reflects very frequent 
migraine headaches that require regular medication to prevent 
an equal number of full-blown incapacitating episodes.  The 
veteran is compliant with this treatment regimen, but still 
experiences completely prostrating attacks one or two times a 
month.  Resolving doubt in the veteran's favor, the Board 
finds that the evidence supports that maximum schedular 
rating of 50 percent under Code 8100.  38 C.F.R. § 4.3.      

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, the evidence does not reflect, and 
the veteran does not allege, exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment. Id.  For the majority of the 
post-service period, the veteran has been a student.  
Although there is evidence showing that migraine headaches 
impacted his studies, there is no evidence of such 
significant impact as to be comparable to severe interference 
with employability.  Thus, there is no suggestion that the 
veteran is not adequately compensated by the regular rating 
schedule.  VAOPGCPREC 6-96. 


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, an initial 50 percent disability rating 
for migraine headaches is granted.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



